Order, Supreme Court, New York County (Robert E. White, J.), entered on or about July 2, 1991, in an action to recover on a fire insurance policy, which, granted defendant’s motion for summary judgment, unanimously affirmed, without costs.
Defendant insurer’s burden of showing plaintiff insured’s lack of cooperation while "a heavy one indeed” (Thrasher v United States Liab. Ins. Co., 19 NY2d 159, 168), was met here upon proof of plaintiff’s evasive or unsupported claims concerning the availability of various relevant items of information demanded by defendant, including the address of its accountant, the existence of other insurance policies and tax returns, and an inventory of damaged items. Plaintiffs persistent failure to fulfill its contractual and statutory obligation to cooperate warrants dismissal of the action (see, Lentini Bros. Moving & Stor. Co. v New York Prop. Ins. Underwriting Assn., 76 AD2d 759, 761, affd 53 NY2d 835; Pioneer Food Stores Coop, v Federal Ins. Co., 169 AD2d 430, 431-432). Concur— Murphy, P. J., Carro, Rosenberger, Asch and Kassal, JJ.